Case 2:20-cv-00240-JRG Document 16-23 Filed 07/16/20 Page 1 of 4 PageID #: 1881




                             Exhibit N
                   MoPho Addendum
         Case 2:20-cv-00240-JRG Document 16-23 Filed 07/16/20 Page 2 of 4 PageID #: 1882

                                                                 MOBILE PHOTO STUDIO ADDENDUM
           This MOBILE PHOTO STUDIO ADDENDUM (this “Addendum”) to Instacart Services Agreement (this “Addendum”) is made and entered with an effective date
of November 16, 2016 (“Addendum Effective Date”) by and between Maplebear Inc., a Delaware corporation doing business as Instacart, and Merchant identified
below (the “Merchant”).
           WHEREAS, the parties have previously entered into a certain Instacart Services Agreement (the “Agreement”); and
           WHEREAS, the parties wish to enter into this Addendum to provide for the sharing of images created by or on behalf of Instacart;
            NOW, THEREFORE, in consideration of the mutual promises and covenants set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties, intending to be legally bound, agree as follows:
           1.         Capitalized terms used but not otherwise defined herein shall have the meanings assigned to such terms in the Agreement.
          2.          Private Label Images. Instacart will provide Merchant with copies of any images of Merchant’s private-label Products captured using Instacart’s
mobile studio (“Private Label Images”).
            3.          Merchant-Captured Product Images. Instacart will also provide Merchant with copies of images of Private Label Images captured using Instacart’s
mobile studio by Merchant (“Merchant-Captured Product Images”). The Merchant-Captured Product Images were captured by Merchant in connection with Instacart’s
provision of services under the Agreement. The parties hereto agree that all right, title, and interest in and to all Merchant-Captured Product Images created on or after
the Addendum Effective Date, including all rights in copyright, shall be considered “works made for hire” by Merchant for the benefit of Instacart and held by Instacart,
and Merchant hereby assigns, transfers and conveys to Instacart all right, title and interest in all such Merchant-Captured Product Images, provided, however, that
Instacart shall not assign, convey, or transfer any such Merchant-Captured Product Images to any third party without the prior written consent of Merchant. However,
nothing in this Addendum is intended to transfer ownership rights to Merchant’s trademarks and logos, and Merchant retains ownership rights to its trademarks and
logos. Notwithstanding the foregoing, for purposes of the law of the State of California, and to the extent any Merchant-Captured Product Images do not qualify as
“works made for hire,” Merchant hereby grants, assigns, transfers, and conveys to Instacart, exclusively and perpetually, any and all right, title, and interest in the
Merchant-Captured Product Images created on or after the Addendum Effective Date.
             4.        License. As of the Addendum Effective Date, Instacart hereby grants to Merchant a royalty-free, non-exclusive, non-assignable (except as
permitted herein), non-transferable (except as permitted herein), non-sublicensable (except to Merchant’s subsidiaries or affiliates) license to use, reproduce, modify,
display, and distribute the Private Label Images and the Merchant-Captured Product Images in both digital and print formats, to advertise the Virtual Stores to its
customers, to advertise its Products for purchase by customers at Merchant’s physical retail locations, use on Merchant’s website or in Merchant’s mailer as Merchant
deems necessary in its sole discretion. Merchant may not use the Private Label Images or Merchant-Captured Product Images in connection with any Competitive
Offering (as defined below). For purposes of this Addendum, “Competitive Offering” means any on-line (web based) third-party platform, service or product designed
to facilitate the shopping and/or delivery of groceries, alcohol, and/or pet supplies during the term of the Agreement. Upon the expiration or earlier termination of
the Agreement, Instacart shall immediately cease all use of all Private Label Images and Merchant-Captured Product Images except as necessary for purposes of
Customer Order histories, audits, archiving, and other internal purposes.
          5.         Assignment. Merchant may assign this Addendum and the rights hereunder to an affiliate, subsidiary, or the successor organization resulting
from a merger, acquisition, sale of assets, sale of capital stock, reorganization, consolidation, or the like.
           6.          Counterparts; Signatures. This Addendum may be executed in counterparts, each of which shall be deemed an original, and all of which together
shall be deemed to constitute one and the same instrument. Delivery of an executed counterpart of a signature page of this Addendum by facsimile, e-mail or any
other reliable form of electronic transmission shall be as effective as a manually-signed executed counterpart of this Addendum.
           IN WITNESS WHEREOF, each of the parties hereto, by its duly authorized representatives, has caused this Addendum to be executed as of the Addendum
Effective Date.


MAPLEBEAR
     BEAR           IINSTACART
       A INC. D/B/A INS TACART                                                 MERCHANT: B & R Supermarket, Inc. dba Milam’s Market

By:                                                                            By:

Name:    Andrew Nodes                                                          Name:       Max E Milam
Title:   VP Retail Accounts                                                    Title:      CEO




                                                                                        1 of 1


                                                                                                        Doc ID: c3af77304607fff3e068a8edfb4d7ee78ea625cb
Case 2:20-cv-00240-JRG Document 16-23 Filed 07/16/20 Page 3 of 4 PageID #: 1883




                              Instacart Mobile Photo Addendum
                              MILAM'S MoPho Add...GKJ) 6.18.20.docx
                              c3af77304607fff3e068a8edfb4d7ee78ea625cb
                              MM / DD / YYYY
                                Completed




           12 / 27 / 2018     Electronic record and signature disclosure accepted by
           20:56:41 UTC       Andrew Nodes (andrew.nodes@instacart.com)
                              IP: 173.91.173.134
                              GUID: 4dc22827bc44f679d89773af1ba2fc4a265c1b6f




           06 / 18 / 2020     Sent for signature to Max Milam
           16:17:11 UTC       (max.milam@milamsmarkets.com) and Andrew Nodes
                              (andrew.nodes@instacart.com) from greg.jung@instacart.com
                              IP: 73.93.69.212




           06 / 18 / 2020     Viewed by Max Milam (max.milam@milamsmarkets.com)
           16:17:13 UTC       IP: 3.13.138.198




           06 / 18 / 2020     Electronic record and signature disclosure accepted by
           18:41:10 UTC       (max.milam@milamsmarkets.com)
                              IP: 12.126.53.118
                              GUID: 16e40e92616f17125076004ae20d390909c370cc
Case 2:20-cv-00240-JRG Document 16-23 Filed 07/16/20 Page 4 of 4 PageID #: 1884




                              Instacart Mobile Photo Addendum
                              MILAM'S MoPho Add...GKJ) 6.18.20.docx
                              c3af77304607fff3e068a8edfb4d7ee78ea625cb
                              MM / DD / YYYY
                               Completed




           06 / 18 / 2020     Signed by Max Milam (max.milam@milamsmarkets.com)
           18:42:16 UTC       IP: 12.126.53.118




           06 / 18 / 2020     Viewed by Andrew Nodes (andrew.nodes@instacart.com)
           18:45:55 UTC       IP: 108.51.197.75




           06 / 18 / 2020     Signed by Andrew Nodes (andrew.nodes@instacart.com)
           18:47:01 UTC       IP: 108.51.197.75




           06 / 18 / 2020     The document has been completed.
           18:47:01 UTC
